                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DEE TRISKO,                                       )
                                                  )
        Plaintiff,                                )
                                                  )        No. 3:18-cv-00302
v.                                                )        JUDGE RICHARDSON
                                                  )
KROPF FARMS, et al.,                              )
                                                  )
        Defendants.                               )

                                             ORDER
       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 29), recommending that Plaintiff’s claims against Defendants Progressive Specialty Insurance,

Inc. (Progressive), United Financial Insurance Agency, Inc. (United Financial), and CT

Corporation Systems (CT Corporation) be dismissed without prejudice under Federal Rule of Civil

Procedure 4(m). No Objections to the Report and Recommendation have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.
       Nonetheless, the Court has reviewed the Report and Recommendation and Plaintiff’s

recently filed Proof of Service. The Magistrate Judge recommended that this case be dismissed for

Plaintiff’s failure to effect service of process in compliance with Federal Rule of Civil Procedure

4. On August 1, 2019, this Court ordered Plaintiff to show cause why her claims against

Defendants Progressive, United Financial, and CT Corporation should not be dismissed for failure

to effect service of process in compliance with Federal Rule of Civil Procedure 4. (Doc. No. 23).

Plaintiff responded to the Court’s Order to Show Cause (Doc. No. 25). The Magistrate Judge found

that Plaintiff’s response to this Court’s order does not excuse her failure to effect proper service

and Plaintiff did not object to that finding.

       Although Plaintiff has now filed Proof of Service as to Progressive (Doc. No. 31), she has

not shown good cause for the failure to serve Defendants within 90 days. Nor has she objected to

the Magistrate Judge’s recommendation to dismiss the case on this basis. Therefore, pursuant to

Fed. R. Civ. P. 4(m), the Report and Recommendation is ADOPTED and APPROVED, and

Plaintiff’s claims against Defendants Progressive, United Financial, and CT Corporation are

DISMISSED without prejudice.

       IT IS SO ORDERED.


                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




                                                  2
